Citation Nr: 1312269	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to April 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011 and November 2012, the Board remanded the case for further development.  After completion of this development by the RO, the case was returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2009 to 2013.  These records are not present in the claims folder.  In any event, in the February 2013 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system.  Thus, the Board can consider this evidence without prejudice to the Veteran. See 38 C.F.R. §§ 19.31(b), 19.37(a) (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


FINDINGS OF FACT

1.  There is no probative evidence of an acquired psychiatric disorder in service, and no probative evidence of a nexus (no link) between the veteran's current psychiatric problems and her period of active service.

2.  The Veteran is not diagnosed with a "psychosis" as listed in DSM-IV.    


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2008 and November 2012.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the service connection issue; (2) informing her about the information and evidence the VA would seek to provide; (3) and informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2008 VCAA letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the September 2008 rating decision on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) disability records, and VA inpatient and outpatient treatment records.  For her part, the Veteran has submitted personal statements and argument from her representative.  Notably, she failed to appear for a May 2011 hearing that was scheduled for her, without good cause. 

The Veteran also identified additional correctional facility treatment records.  In a November 2012 VCAA letter, the RO provided the Veteran with medical authorization forms (VA Forms 21-4142) to submit so that the RO could secure these records.  However, to date, the Veteran did not cooperate and provide the necessary authorization for VA to request these records.  In this respect, a claimant is required to cooperate fully with VA's efforts and, if necessary, authorize the release of existing records in an acceptable form. 38 C.F.R. § 3.159(c)(1).  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Board is satisfied the RO has made reasonable efforts to obtain these correctional facility records.  38 C.F.R. § 3.159(c).

The Veteran has reported that after five weeks of service in 1979, a military psychiatrist recommended discharge due to her nervous issues and insomnia.  See March 2006 VA mental health psychosocial assessment.  However, in the present case, in October 2011 the National Personnel Records Center (NPRC) responded that there was no record of any additional inpatient STRs, mental health STRs, or medical / physical evaluation board STRs.  Further, STR and SPR records do not confirm treatment for any mental health disorder during service.  SPRs reveal that reenlistment was not recommended due to poor performance, lack of motivation, and inability to adapt to military service.  Overall, there is no probative indication that any mental health STRs are missing.  

No VA medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id. 

However, the standards of McLendon are not met in this case.  The evidence of record as a whole simply does not establish the occurrence of an in-service mental health injury or disease.  The Veteran's account of having been diagnosed with a psychiatric disorder by a military psychiatrist is not documented in STRs or SPRs, and is not particularly probative or credible.  SPRs reveal that reenlistment was not recommended due to poor performance and an inability to adapt to military service.  There is no mention of the Veteran having a psychiatric disorder.  Therefore, a remand to provide the Veteran with a VA medical examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  In addition, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Finally, the RO substantially complied with the Board's October 2011 and November 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, pursuant to the remands, the RO secured SSA disability records, attempted to secure possible inpatient or mental health STRs, and attempted to secure correctional facility treatment records.  The RO has substantially complied with the Board's instructions.  

In summary, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

The term service connection applies to entitlement to disability compensation, after a veteran has satisfied either the three-element test under 38 C.F.R. § 3.303(a), or the test for chronic diseases under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).
	
For the three-element test under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For the test for chronic disease as set forth in 38 C.F.R. § 3.303(b), with chronic disease shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

The Federal Circuit recently held that the regulation creating a presumption of service connection for "chronic diseases" manifesting during service and then again at any later date (38 C.F.R. § 3.303(b)), is only available to establish service connection for the "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  In the same case, the Federal Circuit clarified that the continuity of symptomatology language in § 3.303(b) also "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Id. at 1335.  With respect to the current appeal, this list includes potential psychoses.  See 38 C.F.R. § 3.309(a).  

With regard to presumptive service connection, some diseases are chronic, per se, such as psychoses, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  The factual basis may be established by medical evidence, competent lay evidence, or both.  The chronicity and continuity factors outlined in § 3.303(b) will be considered.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In any event, since the Veteran did not serve 90 days or more during wartime or after December 31, 1946, the one-year presumption for chronic diseases does not apply in this case.  See 38 U.S.C.A. §§ 1112(a), 1137; 38 C.F.R. § 3.307(a).  

The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384 (2012).  This definition of a psychosis is effective for claims filed on or after August 28, 2006.  See 71 Fed. Reg. 42,758-60 (July 28, 2006).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Analysis - Service Connection for an Acquired Psychiatric Disorder

The Veteran has dated the onset of her current psychiatric disorders to her short period of military service from March 1979 to April 1979.  She maintains that her depressive disorder was caused by service.  She reported that after five weeks of service in 1979, a military psychiatrist recommended discharge due to her nervous issues and insomnia.  She has stated that she was treated for a suicide attempt a short time after service - alternatively either in 1979 or 1982.  She has also reported that she had a nervous disorder as a child and was taken to the psychiatrist at the age of 14.  See April 2008 claim; August 2009 VA Form 9; March 2006 VA mental health psychosocial assessment; April 2006 VA mental health history and physical; May 2006 VA mental health note.  

Upon review of the evidence of record, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.       

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is evidence that the Veteran has an acquired psychiatric disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Specifically, VA treatment records dated from 1998 to 2013 confirm diagnoses of major depression, depressive disorder, anxiety, chronic insomnia, and an adjustment disorder.  Bipolar symptoms are also occasionally mentioned. 

However, there still must be a relationship to service.

The Veteran's SPRs reveal that on April 23, 1979, the Veteran appeared before the Navy Aptitude Board, to which she was referred due to poor performance and lack of motivation, and which recommended discharge.  Reenlistment was not recommended due to substandard performance or inability to adapt to military service, and the Veteran did not desire a narrative reason for her discharge.  Notably, SPRs do not document any mental health treatment or any acquired psychiatric disorder.   

The Veteran's STRs reveal that at the June 1978 pre-induction examination, the Veteran reported a history of nervous trouble.  Nervous trouble, not significant, was indicated by the examiner.  Significantly, however, objective examination revealed normal psychiatric findings at that time.  The Veteran's remaining STRs dated in March and April of 1979 are negative for any complaint, treatment, or diagnosis of a psychiatric disorder.  In contrast, the Veteran has reported that after five weeks of service in 1979, a military psychiatrist recommended discharge due to her nervous issues and insomnia.  See March 2006 VA mental health psychosocial assessment. The Veteran's account of having been diagnosed with a psychiatric disorder by a military psychiatrist is not documented in STRs and SPRs, and is not particularly probative or credible.  There is also no probative indication that any STRs are missing or destroyed.  In October 2011 the NPRC responded that there was no record of any additional inpatient STRs, mental health STRs, or medical / physical evaluation board STRs.

The Board may use silence in the STRs as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the SMRs.  See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011).  Since the Veteran was discharged for inability to adapt to military service, any psychiatric treatment or diagnosis would have been documented in the STRs.  While cognizant that the absence of contemporaneous records is not an absolute bar to a veteran's ability to prove her claim, the Veteran's STRs and SPRs do not suggest treatment for a psychiatric disorder during her service.  

In the present case, the evidence of record has also raised the issue as to whether a psychiatric disorder preexisted service.  Specifically, in VA treatment records, the Veteran has reported she had a nervous disorder prior to service as a child and was taken to the psychiatrist at the age of 14.  Thus, the Board has considered whether the presumption of soundness at service entrance is applicable.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2012); 38 C.F.R. § 3.304 (2012).  

That is, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 (July 16, 2003).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234  (2012).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active naval service after December 31, 1946, such as the case here.  38 U.S.C.A. § 1137 (West 2002).

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In the present case, no psychiatric disorder was "noted" at the June 1978 pre-induction examination, as objective examination revealed normal psychiatric findings at that time.  

However, the Court recently held that before the presumption of soundness is for application, there must be evidence that a disease or injury - that was not noted upon entrance into service - manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  In this present case, there is no probative evidence that a psychiatric disorder was manifested or was incurred in service.  As discussed above, there is no probative or credible evidence of treatment for a psychiatric disorder during service.  Consequently, the presumption of soundness is not for application here.  

Post-service, the Veteran has asserted that she was treated for her first suicide attempt a short time after service - alternatively either in 1979 or 1982.  She indicated she was prescribed Elavil for depression in 1982.  See April 2006 VA mental health history and physical; May 2006 VA mental health note.  VA treatment records document that the Veteran has also received treatment for substance abuse problems since the 1980s.  VA inpatient and outpatient treatment records dated from 1998 to 2013 confirm diagnoses of major depression, depressive disorder, anxiety, chronic insomnia, and an adjustment disorder.  Bipolar symptoms are also occasionally mentioned.  The Veteran has experienced occasional homelessness.  

Although the Veteran clearly has current psychiatric disorders, there is neither probative evidence of in-service incurrence of a psychiatric disorder, nor probative evidence of a nexus between her present psychiatric disabilities and her short period of service.  Holton, 557 F.3d at 1366.  In fact, August 2008 and September 2008 VA mental health treatment notes assess that the Veteran's current depression is secondary to her current psychosocial situation.  She reported hospitalizations at that time for virus complications, emaciation, domestic issues, and an unstable living situation.  Similarly, a December 2009 VA mental health history and physical found that the Veteran's depression was secondary to her general medical condition vs. her substance abuse problem.  In short, there is probative evidence the Veteran's current psychiatric issues are related to post-service problems.  

With regard to a nexus, the Board acknowledges that VA medical personnel have noted the Veteran's reported history that after five weeks of service in 1979, a military psychiatrist recommended discharge due to her nervous issues and insomnia.  See e.g., March 2006 VA mental health psychosocial assessment; April 2006 VA mental health history and physical; January 2009 VA mental health history note.  In evaluating medical opinion evidence, the Board may reject a medical opinion based on facts provided by the veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  But the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006).  Of import in the present case is that neither STRs nor SPRs support the Veteran's reported assertion regarding in-service treatment for nervous issues.  Furthermore, we conclude that her report of in-service manifestations is not credible.  Any opinion that is based upon an inaccurate factual premise is equally inaccurate.  In addition, no VA medical personnel actually provided a medical opinion assessing that the Veteran's current psychiatric problems were related to her military service.  

Moreover, for purposes of establishing service connection, this case does not meet the test for "chronic disease" as set forth in 38 C.F.R. § 3.303(b), in lieu of a medical nexus.  In this regard, the Federal Circuit recently held that the regulation creating a presumption of service connection for "chronic diseases" manifesting during service and then again at any later date (38 C.F.R. § 3.303(b)), is only available to establish service connection for the "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker, 708 F.3d at 1336-37.  In the same case, the Federal Circuit clarified that the continuity of symptomatology language in § 3.303(b) also "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Id. at 1335.  As relevant to the current appeal, this list of "chronic diseases" includes psychoses.  See 38 C.F.R. § 3.309(a).  

However, neither major depression nor depressive disorder nor anxiety nor chronic insomnia nor an adjustment disorder nor bipolar disorder is listed as a psychosis under 38 C.F.R. § 3.384.  More to the point, in comments accompanying 38 C.F.R. § 3.384, VA specifically excluded major depressive disorder, bipolar disorder, mood disorder with psychotic features, and anxiety disorders from the definition of "psychosis" because they did not conform to the terminology employed in American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 71 Fed. Reg. 42,758 -60 (July 28, 2006).  Thus, in the present case, since the Veteran has no diagnosis of a psychosis, she cannot establish service connection for a "chronic disease" as set forth in 38 C.F.R. § 3.303(b).

On another note, the Veteran has also been diagnosed with a substance abuse and dependence disorder since the 1980s.  Regardless, as to this particular diagnosis, service-connected disability compensation is precluded for disability or death that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1131.  See also 38 C.F.R. §§ 3.1(m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this vein, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  She is also competent to report treatment by a military psychiatrist for nerves and insomnia.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  That notwithstanding, in the instant case, the Board has found the Veteran's lay statements are less persuasive and less credible than the post-service medical evidence linking her depression to her general medical condition, as well as the lack of medical evidence confirming any psychiatric disorder during service.  

Accordingly, the Board concludes that the preponderance of the evidence is against service connection for an acquired psychiatric disorder, so there is no reasonable doubt to resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


